Title: From George Washington to Thomas Jefferson, 20 October 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
[Philadelphia] October 20th 1792.

The letters of Gouvr Morris give a gloomy picture of the Affairs of France. I fear with too much truth.
If the order of Senate, dated the 7th of last May, is compleated, it must be with all Offices except the Judges.
The Post Office (as a branch of Revenue) was annexed to the Treasury in the time of Mr Osgood—and when Colo. Pickering was appointed thereto, he was informed, as I find by my letter to him dated the 29th of August 1791, that he was to consider it in that light.
If from relationship, or usage in similar cases (for I have made no enquiry into the matter, having been closely employed since you mentioned the thing to me, in reading papers from the War Office) the Mint does not appertain to the Department of the Treasury I am more inclined to add it to that of state than to multiply the duties of the other. I am always Yours

Go: Washington


P.S. The letters of Mr Seagrove to Genl Knox are a contin[uatio]n of the evidence of Spanish interference with the Southern Indians.

